Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in both the parent Application No. 16/821,529, and filed in the present application on 6/14/2022.

Specification
The disclosure is objected to because of the following informalities: 
Section [074] recites “In the scenario that the k local consumer nodes are asynchronously updated, the master node may first write to its own ledger, and then publish the update to the k local nodes, which may receive the updates earlier than the k remote nodes.”  And should recite “In the scenario that the k local consumer nodes are asynchronously updated, the master node may first write to its own ledger, and then publish the update to the k local nodes, which may receive the updates earlier than the (N-k).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (2019/0354614) in view of He (2009/0113130) in view Padmanabhan (2019/0303445) in view of Navqi (2019/0229918) in view of Nemoto (2018/0189100).

Regarding claim 1, Chui teaches
a system for hybrid synchronization in a virtual distributed ledger technology network, comprising: 
at least one hardware processor; and 
at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: 
creating a first virtual machine or container associated with a master ledger; ; (Chui, [0033]  For example, master ledger information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.)
creating additional virtual machines or containers associated with slave ledgers; (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created. In those embodiments, child ledger A, B, or C are associated with a cloud environment A, B, or C, and linked to master ledger ML.  [0028] Referring to FIG. 1, the network 100 includes an enterprise cloud network 102 and a cloud network 104. Cloud network 104 includes cloud environments A, B, C, . . . N.)
receiving, at the first virtual machine or container, a transaction request comprising transaction information; (Chui, [0024] State transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.).  [0027] Some further embodiments include updating the master ledger as trusted through smart contract.)
updating the master ledger with the transaction information; (Chui, [0030] Master ledger ML is updated when smart contract conditions are met in some embodiments.)
updating the slave ledgers based on the updated master ledger with the transaction information using a consensus protocol; …(Chui, [0030] A blockchain 106 may detect when master ledger is updated. Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C. Updates with customer may be scheduled, and if needed, the customer approval is requested.  [0046] In some embodiments, when the master ledger is updated, the corresponding change will be deployed to all children ledgers, as defined by the smart contract.  [0031] These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus). [0034] The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols
communicating, by the first virtual machine or container, with the one or more additional virtual machines or containers, an update of the slave ledgers at one or more times determined based on a … with each of the one or more additional virtual machines or containers. …(Chui, [0030] A blockchain 106 may detect when master ledger is updated. Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C. Updates with customer may be scheduled, and if needed, the customer approval is requested.  [0046] In some embodiments, when the master ledger is updated, the corresponding change will be deployed to all children ledgers, as defined by the smart contract.)
Chui does not teach determining whether to perform synchronous or asynchronous update
However He teaches 
determining whether to perform synchronous or asynchronous update of the data to a device; (He,  [0030] Subsequently, it is determined to perform synchronous update or asynchronous update)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined He’s update determination with Chui’s updates because doing so improves processing time (He [0012] Thus, a user may update the buffer-stored dirty data of the designated raw device to the magnetic disk in a synchronous or asynchronous manner without turning off the related device. Therefore, not only the time for processing the update of the dirty data according to the invention can be relatively shortened, but also the important data can be timely stored under application of the invention)
Chui does not teach synchronous or asynchronous update of the … ledgers
Padmanabhan teaches to perform a synchronous update of the slave ledgers; synchronous or asynchronous update of the … ledgers; to perform an asynchronous update of the slave ledgers (Padmanabhan, [0015] In an embodiment, the data of DDM 106 may be distributed multiple times across the networks of machines or systems participating in the DDM 106. Information stored across the participating nodes may continually or periodically be reconciled or otherwise asynchronously updated.   [0013] DDM 106 may be a system of multiple computing devices arranged in a peer-to-peer network that together maintain a distributed ledger of transactions between the users, systems, or devices that are part of the DDM 106 network. An example DDM 106 may include a blockchain.  [0010]  Data may be stored and accessed from various data management systems, including both a centralized database (CD) 104 and a decentralized data management (DDM) 106.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Padmanabhan’s ledger update with Chui’s update because doing so improves data storage in a decentralized system  (Padmanabhan [0016] For example, identical blocks of data may be stored across all or a subset of the network of computers of DDM 106. This may enable multiple parties or devices to have access to the same (master) data at the same time, and the data is not under the control of any one single entity and does not have any single point of failure.)
While the update scheduling by Chui teaches an update determination (based on a), Chui does not explicitly teach delay tolerance (system processing delay).  In the interest of compact prosecution, Nemoto is cited because Nemoto teaches a communication delay when selecting a server (child ledger node). 
Nemoto teaches delay tolerance associated with each of the one or more servers  (Nemoto, [0061] The owner ID 320, the reputation 330, the load 340 and the delay 350 are used by the consensus module 220 to select a server 120 to which transaction approval processing is to be requested.  [0068] Further, in the case where there is no designated item to be prioritized, any item such as, for example, the reputation may be prioritized by default. As the “item”, at least one of the owner ID of the server 120, the load of the server 120, the degree of importance 430 of the smart contract 210 and the delay (communication delay) of the server 120 can be employed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Nemoto’s blockchain distributed server priority with Chui’s child ledger node selection because doing so improves load distribution and system reliability (Nemoto [0121] Therefore, it is expected that a processing load is distributed (for example, requesting of execution of the smart contract 210 with a high load to a server 120 with low performance is avoided) while maintaining increase in reliability of the participatory distributed system.)

Regarding claim 2, Chui, He, Padmanabhan and Nemoto teach
the system of claim 1, the at least one memory device further storing instructions executable by the at least one hardware processor to perform operations comprising:
determining a transaction type associated with the transaction request;
wherein determining whether to perform synchronous or asynchronous update of the slave ledgers is based on the transaction type associated with the transaction request.
Chui teaches different types of transactions (Chui, [0043] In this example, the blockchain user 302 may submit a transaction to the permissioned blockchain network 310. In this example, the transaction can be a deploy, invoke or query,)
Chui does not teach perform synchronous or asynchronous update …based on the transaction type.
However He teaches perform synchronous or asynchronous update …based on the transaction type (He,  [0030] Subsequently, it is determined to perform synchronous update or asynchronous update for the designated raw device (step 114), and that is realized through determining if the synchronous/asynchronous label of the command parameter is 0 or 1.)
He combined with Chui for the same reasons as claim 1.
Chui does not teach synchronous or asynchronous update of the … ledgers
However Padmanabhan teaches synchronous or asynchronous update of the … ledgers (Padmanabhan, [0015] In an embodiment, the data of DDM 106 may be distributed multiple times across the networks of machines or systems participating in the DDM 106. Information stored across the participating nodes may continually or periodically be reconciled or otherwise asynchronously updated. [0013] DDM 106 may be a system of multiple computing devices arranged in a peer-to-peer network that together maintain a distributed ledger of transactions between the users, systems, or devices that are part of the DDM 106 network. An example DDM 106 may include a blockchain.)
Padmanabhan combined with Chui for the same reasons as claim 1. 

Regarding claim 3, Chui, He, Padmanabhan and Nemoto teach
the system of claim 1, wherein the first virtual machine or container is a master producer node associated with a virtual distributed ledger technology network and the one or more additional virtual machines or containers are one or more slave consumer nodes associated with the virtual distributed ledger technology network, each of the one or more slave consumer nodes storing at least partially replicated ledger (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created. In those embodiments, child ledger A, B, or C are associated with a cloud environment A, B, or C, and linked to master ledger ML.  [0030] A blockchain 106 may detect when master ledger is updated. Upon detection, blockchain 106 initiates deployment of the update by way of deployment automation tooling 108 to all managed environments, i.e., to cloud environments A, B, and/or C. [0033]  For example, master ledger information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.)

Claims 8-10 are method claims for the system claims 1-3 and are rejected for the same reasons as claims 1-3.

Claims 15-17 are media claims for the system claims 1-3 and are rejected for the same reasons as claims 1-3.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (2019/0354614) in view of He (2009/0113130) in view Padmanabhan (2019/0303445) in view of Nemoto (2018/0189100) in view of Navqi (2019/0229918).

Regarding claim 4, Chui, He, Padmanabhan and Nemoto teach
the system of claim 3, wherein the consensus protocol is one of: Byzantine Fault Tolerance, Practical Byzantine Fault Tolerance, Proof of Work, Proof of Stake, a Delegated Proof of Stake, a majority vote, an all-in-agreement vote, a vote based on percentage/fraction of votes, and a Raft Consensus.
Chui teaches consensus protocols (Chui, [0034] The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols.)
Chui does not teach the consensus protocol is one of: Byzantine Fault Tolerance, Practical Byzantine Fault Tolerance, Proof of Work, Proof of Stake, a Delegated Proof of Stake, a majority vote, an all-in-agreement vote, a vote based on percentage/fraction of votes, and a Raft Consensus.
However Naqvi teaches the consensus protocol is one of: Byzantine Fault Tolerance, Practical Byzantine Fault Tolerance, Proof of Work, Proof of Stake, a Delegated Proof of Stake, a majority vote, an all-in-agreement vote, a vote based on percentage/fraction of votes, and a Raft Consensus (Naqvi, [0040] Alternatively, we may state that the method to achieve consensus is based on the proof of work metric.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Naqvi’s Proof of Work consensus with Chui’s updates consensus because doing so allows multiple miners to perform the work and be verified by other miners (Naqvi [0039] We are now required to select one of the miners and allow him to add his block of transactions to the blockchain. The selection metric is the proof of work. A miner announces that it has successfully performed the work and provides a proof. The proof is verified by one or more of his contemporaries, i.e., other miners.)

	Claim 11 is a method claim for the system claim 4 and is rejected for the same reasons as claim 4.

Claim 18 is a media claim for the system claim 4 and is rejected for the same reasons as claim 4.


Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable because the prior art does not make obvious a virtual distributed ledger network providing master produce nodes with synchronous or asynchronous update of slave ledgers in consumer nodes with master node communications at different times.
Claims 6-7 are allowable because they depend on claim 5, and if claim 5 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are method claims for the system claims 5-7 and are objected to for the same reasons as claims 5-7.
Claims 19-20 are medium claims for the system claims 5-7 and are objected to for the same reasons as claims 5-7 (note claim 19 is the combination of claims 5 and 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/               Examiner, Art Unit 2494